Filed 3/8/13 P. v. Rodriguez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E053806

v.                                                                       (Super.Ct.No. RIF149174)

MIRIAM JEANNETTE RODRIGUEZ,                                              OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Harry A. Staley, Judge.

(Retired judge of the Kern Super. Ct. assigned by the Chief Justice pursuant to art. VI,

§ 6 of the Cal. Const.) Affirmed with directions.

         Susan S. Bauguess, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, William M. Wood, and Marilyn L.

George, Deputy Attorneys General, for Plaintiff and Respondent.

         Defendant Miriam Jeannette Rodriguez was found guilty by a jury of two counts
                                                             1
of elder financial abuse (Pen. Code,1 § 368, subd. (d)), two counts of identity theft

(§ 530.5, subd. (a)), nine counts of grand theft (§ 487, subd. (a)), one count of recording

false documents (§ 115), four counts of residential burglary (§ 459), and 10 counts of

money laundering (§ 186.10, subd. (a)), arising from a series of fraudulent mortgage

transactions involving five separate victims. Each of the victims was Hispanic and had

difficulty understanding English. All of the victims trusted the defendant, a real estate

broker, to help them navigate through confusing loan modifications or mortgage

refinancing, only to be bilked. Defendant was sentenced to an aggregate term of 13 years

8 months, and appealed.

       On appeal, defendant argues (1) the instructions on identity theft (counts 19 and

20) inadequately defined the element of unlawful purpose; (2) consecutive sentences on

counts 24, 25, and 27 (the burglary counts), as well as on counts 7 and 9 (money

laundering counts), violate section 654; (3) her presentence custody credit was

miscalculated, entitling her to an additional three days of credit; and (4) the minute order

and abstract of judgment must be amended to reflect the correct sentence. The People

agree defendant is entitled to additional presentence custody credit, and that the abstract

should be amended. We modify the judgment to stay the term for count 9, and accept the

People‟s concessions on arguments 5 and 6, but otherwise affirm.




       1   All further statutory references are to the Penal Code unless otherwise indicated.



                                              2
                                     BACKGROUND

         The defendant engaged in a series of fraudulent mortgage transactions, exploiting

five Hispanic victims who depended on her knowledge of real estate lending practices, as

well as her ability to read and comprehend English. Because an exhaustive explication of

the facts is not necessary to our resolution of the issues presented, we briefly summarize

what is otherwise a long and complicated history.

A.       Faustina and Filiberto G.

         Faustina and Filiberto G. were elderly Mexican immigrants who had minimal

education in Mexico and did not speak, read or write English. Faustina came to the

United States in 1970, when she was 40 years old, while Filiberto was older than 40 when

he came to this country. Filiberto had worked in a motor home factory in the past. In

2002, Filiberto and Faustina found a home through the defendant, who conducted

business as a real estate broker under the business name Isis Realty, and purchased it for

$71,000. By 2005, Filiberto was out of work due to health problems, although Faustina

still worked as a seamstress. Filiberto‟s memory was already failing in 2005 and he

depended on social security benefits because he did not have retirement benefits.

Filiberto and Faustina wanted to refinance the home so their real estate taxes and

insurance would be included in the mortgage payments, so they consulted defendant

again.

         Defendant told them it was not possible to have their taxes and insurance added to

their mortgage payments, and recommended that they refinance the house, despite the

fact that lending institutions do not require a refinance in order to do so. Defendant

                                              3
advised Faustina to transfer her interest to Filiberto because she would not qualify, so

Faustina executed a deed transferring her interest to her husband. The individual who

notarized the documents was defendant‟s husband.

       During this time frame, defendant borrowed money from Faustina and Filiberto on

two occasions, which defendant paid back with interest. At some point, defendant had

Faustino and Filiberto execute documents, but they did not know what they were signing.

When they attempted to purchase a vehicle, they learned there was a line of credit.

Faustina also noticed her mortgage statements included two amounts, one for the regular

house payment, and the other for a loan. A $50,000 line of credit had been loaned in

Filiberto‟s name, using the equity of their home. Filiberto had no recollection of the

transaction and did not recognize the signature as his own. Defendant received $49,000

from that line of credit after Faustina unwittingly signed a withdrawal request in that

amount. The application for the line of credit falsely stated that Filiberto worked as a

restaurant manager earning $8,500 per month, when in fact he was only receiving social

security benefits. The restaurant in question was operated by defendant‟s husband.

       When Faustina and Filiberto confronted defendant with the line of credit,

defendant said it was a loan to her and that she would repay it. Defendant instructed

Faustina to give defendant the statements and that defendant would pay. Faustina and

Filiberto received two installment payments from her, but the remainder of the balance on

the line of credit was unpaid. Faustina‟s granddaughter made a report to law enforcement

regarding the suspicious circumstances of the loan.

       When Detective Negrete investigated the report made on behalf of Faustina and

                                             4
Filiberto, he conducted a title search, where it was learned that a loan in the amount

$188,000 had been made in Filiberto‟s name, but the proceeds of the loan had been

transferred to defendant and her agent Carlos Colunga. Faustina was completely unaware

that a loan transaction purportedly executed by Filiberto had been transacted by

defendant in the amount of $188,000. Filiberto did not recall the loan and indicated that

the signature on the papers was not his. Neither Filiberto nor Faustina executed a deed of

trust for that loan that had been notarized by defendant‟s husband.

       A search warrant served on the lender showed that $95,000 was wired in from

Gateway Title. The next entry on the ledger showed that $86,744.56 was wire-

transferred directly to Carlos Colunga, although Filiberto was named as the borrower; it

is highly irregular and considered fraudulent for loan proceeds to be forwarded to a third

party. Another red flag was the fact that the notary on the documents was not one

approved by Lawyer‟s Title, the escrow company used for the loan.

       A few days after that transfer, $6,600 was withdrawn, and a check paid to the

order of defendant in the amount of $80,000 was paid by the bank to which the

$86,744.58 was transferred. Another payment in the amount of $7,870 was disbursed to

Isis Realty and Farmers Insurance.

B.     Agripindo A. and Guadalupe S.

       Agripindo and Guadalupe were married and in 2005, the couple purchased a home

using defendant‟s services. At the time of the home purchase, Agripindo worked in the

construction industry. In November 2008, that job ended, and Agripindo began working

in a factory. Neither Agripindo nor Guadalupe speaks, writes, or reads English.

                                             5
       In early 2008, when the amount of construction work decreased, Agripindo and

Guadalupe began having difficulty meeting their house payments. They went to the

defendant for help in lowering their payments. Defendant agreed to do so and charged

the couple the amount of one month‟s house payment, or $2,915 (she ultimately charged

them $1,900) as her fee. Defendant also instructed them to stop making payments for

three months so she could process a loan modification. The defendant presented them

with a contract written in English which she said was necessary for the loan modification,

and they signed it, but did not retain a copy. The defendant then told Agripindo and

Guadalupe that she needed money up front to start the process. They paid her $600 in

cash shortly after signing the contract, and paid her another $300 in cash 15 days later. A

week later, they paid her $1,000 in cash.

       Agripindo and Guadalupe called frequently over the next three months to check

the status of their loan modification. Defendant would report that she was working on it,

but eventually she suggested a short sale. Defendant explained that in a short sale, she

would get someone who was willing to let them use his or her name, but that Agripindo

and Guadalupe would keep it; she also indicated she would find someone to sign for the

house. In that way, Agripindo and Guadalupe would stay in the house, making the

payments, and the proposed buyer would retransfer title to them on a later date.

       On June 11, 2008, defendant asked for additional money. Guadalupe though it

was strange that defendant requested cash so she took the cash her husband obtained and

bought money orders. However, defendant requested that the money orders be left blank.

Agripindo and Guadalupe provided three separate money orders in the amount of $1,000,

                                             6
each, to the defendant, and a fourth money order in the amount of $200. Although they

paid with money orders, defendant had requested cash. Approximately one month later,

defendant told Agripindo and Guadalupe that she needed $3,200 more. The couple had

only $1,000 left, however, so they gave her that amount. Eventually, they contacted the

bank to find out if defendant was working on the loan. The bank officer informed them

that they did not qualify for a loan modification and that the bank had not received any of

the money paid by Agripindo and Guadalupe. The bank informed them that the house

was in default.

       Agripindo and Guadalupe then confronted defendant to find out what happened to

the money. Although defendant informed them that the money had been sent to the bank,

the post office that issued the money orders traced all of the money to defendant and

Carlos Colunga. When they confronted her with the fact the bank never received the

money, defendant got angry and said, “[A]ll [you] Mexicans are dumb shits.”

       At this point, Agripindo and Guadalupe demanded a return of all the money they

had advanced, but defendant needed three weeks. In three weeks, however, defendant

said she needed another 20 days, and when that time elapsed, defendant refused to repay

them because the bank had taken the money. Agripindo and Guadalupe then contacted

the police.

       On July 15, 2008, a notice of default was issued and the property was sold in

foreclosure. The bank had no entries that defendant or Isis Realty attempted to arrange a

short sale. In April 2009, Agripindo and Guadalupe were evicted from the property and

had to move in with Agripindo‟s brother.

                                             7
c.     Edelmira B.

       Edelmira B. immigrated to the United States from Mexico with her husband in

1989. Edelmira had three years of college education in Mexico. Edelmira‟s husband had

been an accountant in Mexico, but in the United States he took whatever jobs he could

get, including working in strawberry fields, construction, and driving a truck. Edelmira

and her husband owned two pieces of property and were current on their payments.

Neither of them could read English.

       In 2008, Edelmira accompanied her nephew and his wife to an appointment with

the defendant. During that meeting, defendant asked Edelmira if she and her husband

owned any property, and told Edelmira that there were government programs to lower

payments. Edelmira made an appointment to meet with defendant at the home of

Edelmira‟s sister and brother-in-law. Edelmira and her husband were just getting ready

to make their next payment.

       At the meeting, defendant told Edelmira that she and her husband should take

advantage of the program, but informed them that in order to qualify for a loan

modification, they had to be two months behind in payments. Defendant charged them a

fee of $2,500 to initiate the loan modification. Defendant also told them that if they

could not get a loan modification, she would arrange a short sale. Defendant informed

them that the short sale process involved them finding a person to qualify as a purchaser

for a fictitious sale who would transfer title back to Edelmira and her husband after a




                                             8
certain amount of time. Edelmira and her husband agreed to take on defendant‟s

services; Carlos Colunga was present at the meeting. Edelmira gave defendant $2,000.2

Edelmira and her husband signed paperwork that was written in English, presented by

defendant, although neither could read English. Defendant did not provide them with

copies of the documents so signed.

      Subsequent to that meeting, when Edelmira and her husband were two months in

arrears, defendant notified them that the bank had rejected the loan modification

application. Defendant proposed doing the short sale instead. Edelmira and her husband

went to defendant‟s office and signed an authorization to permit the defendant to proceed

with the short sale. They also paid defendant the $500 balance on the original fee

charged by defendant, as well as an addition $375 for an appraisal of the property.

      After signing the paperwork, Carlos Colunga came to the residence of Edelmira

and her husband on January 1, 2009, to pick up a check in the amount of $1,000, made

out to Colunga. Defendant explained that the checks had to be made out to Colunga

because as a real estate agent, she had to appear impartial, and if the checks were made

out to her it would appear that she was helping them. The money was necessary to close

the deal on the house, according to defendant. As the defendant explained, the money

would be deposited into an account that belonged to her son, so that it could be deposited

into an account for use by the third party who would purchase the property, an individual


      2   Defendant originally charged Edelmira $2,500, but only $2,000 was paid at the
first meeting.


                                            9
named Jose Alegria. Jose Alegria was the boyfriend of Edelmira‟s oldest daughter, who

had agreed to act as the buyer of the residence in the short sale. Edelmira had Colunga

write out a receipt for the check.

       On January 3, 2009, defendant came to the home of Edelmira and her husband to

pick up another check in the amount of $1,500. On January 21, 2009, Edelmira gave

defendant another payment of $1,500. In February 2009, defendant informed Edelmira

that the lender had questioned how Edelmira and her husband could make payments on

their second residence and a car payment, but be unable to make their payments on this

house. Defendant instructed Edelmira to stop making payments on the second house,

which was rented out, as well as their car payments, so the lender could see they were

behind in everything. Edelmira did as defendant suggested.

       On February 17, 2009, Edelmira received a letter from the lender advising her of

an impending auction of the property. Edelmira contacted defendant who told Edelmira

not to worry because she could get three extensions from the bank. On March 5, 2009,

defendant informed Edelmira that the escrow had raised the points on the short sale and

that Edelmira and her husband would have to put up 3.5 percent. Defendant provided

Edelmira with an account number, and Edelmira deposited the money as instructed.

       Edelmira had one more contact with the defendant, when the defendant informed

Edelmira to have Jose Alegria prepare for the closing of escrow, but was unable to

contact the defendant after that. However, Aurora Loan Services (Aurora), which

serviced the loan that Edelmira and her husband sought to modify, had no record of any

contact by defendant, Carlos Colunga, or anyone from Isis Realty regarding a loan

                                           10
modification. On October 3, 2008, Aurora received authorization to speak to Isis

regarding the account of Edelmira and her husband, for the first time. Isis provided

incomplete documentation on October 20, 2008, and the initial submission expired on

January 20, 2009. The application was resubmitted in February but immediately expired

because the submission was based on the same incomplete information that had been

previously submitted.

       In March 2009, Aurora received another submission from Isis, which included an

expired purchase contract and required settlement statement, so that submission was

inadequate as well. Aurora never approved a short sale on this loan. Additionally,

Aurora would not require the seller in a short sale situation to submit money, other than a

contribution for closing costs. Aurora never requested $1,000 on January 1, 2009, never

made such a request on January 3, 2009, and did not request that any other funds be paid

up front by Edelmira and her husband. In fact, Aurora never approved a short sale.

       Edelmira, along with her husband and five children were evicted on May 17, 2009.

d.     Henry M. A.

       Henry A. was a self-employed locksmith who immigrated to the United States

when he was 15, in the late 1980‟s. He was married to Rosa G., who owns the locksmith

business, although she primarily cared for the couple‟s children and only helped with the

accounts of the business. In 2008, the family lived in Riverside with Henry‟s father, who

is named Henry D. A. Henry‟s father worked cleaning houses, and the residence where

the family lived was in the name of Henry‟s father.



                                            11
      In 2006, Henry M. A. was making payments on his father‟s residence because his

father was not earning enough money. In 2008, Henry M. A.‟s business dropped off and

he had trouble making payments. He was worried about losing the home but had heard

news stories about people getting help with loan modifications. After asking around,

someone referred Henry M. A. to defendant, so he went with his wife to defendant‟s

office. Defendant charged Henry M. A. $2,500 to do a loan modification, which he paid

over a two-month period in installments.

      In October 2008, defendant asked for another $2,000, explaining that a loan

modification was not possible and a short sale was required. Defendant did not inform

Henry M. A. that the house had already been sold in a foreclosure proceeding. Defendant

explained to Henry M. A. that a short sale involved the house being sold to themselves.

However, because Henry M. A.‟s name was the same as his father, Henry M. A.‟s wife

Rosa G. would have to be the buyer because her surname was different.

      The defendant informed Henry M. A. that the money for the down payment should

come from a separate party. She requested that Henry M. A.‟s uncle sign a letter that she

drafted documenting that the uncle was making a gift of $9,544 to Henry M. A. as a

down payment. However, Henry M. A. actually contributed a portion of the money.

Later, Henry M. A. obtained a cashier‟s check, made out to Isis Realty in the amount of

$9,544, and delivered it to the defendant. The cashier‟s check was required because

defendant told Henry M. A. he could not use his own account in order to show the money

had come from someone else.



                                           12
       Henry M. A. and his wife gave defendant their tax returns when applying for the

loan modification. However, the tax returns submitted by defendant to the lender with

the loan modification application showed the surnames of the children had been changed

so they matched his wife‟s surname, a change not made by Henry M.,A. or his wife.

After giving defendant the payment, defendant told Henry M. A. to wait. Henry M. A.

was unaware that on December 16, 2008, the home had been sold.

       At some point after December 16, 2008, Henry M. A. asked defendant for proof

that she was working on the short sale. Defendant provided a document showing that the

loan for the proposed short sale buyer had been preapproved. The letter, which was

written on outdated letterhead of Production Mortgage, contained the signature of Patricia

O., an underwriter of Production Mortgage, and was dated January 13, 2009. However,

the person whose name appears as the underwriter did not write or sign the letter of

approval.

       The Production Mortgage file showed that a purchase contract dated December 2,

2008, had been submitted to Production Mortgage showing Rosa G. as buyer, Henry

D. A. as seller, Isis Realty as realtor-broker, and Carlos Colunga and defendants as

agents. However, Production Mortgage had canceled the proposed short sale and

informed the broker-agent (defendant) that the ratio was too high. Production Mortgage

noticed that Rosa G. had paperwork from a collection company in the name of Rosa A.,

and that the A. name appeared on tax returns as the surname of Rosa‟s children. The

records of Production Mortgage reflected that it considered the deal to be a “bailout” and

that it was suspected that the buyer and seller were related. When Henry M. A. contacted

                                            13
Production Mortgage, his father‟s lender, about the preapproval, he was instructed to

contact defendant. However, the defendant could not be found.

       EMC Mortgage Corporation serviced the loan on the home of Henry D. A. The

account history for the loan showed that Carlos Colunga had contacted the lender

inquiring about a short sale on September 9, 2008. The short sale was initially approved

after the bank completed its financial analysis and determined it would accept a short

payoff. The next step was to receive a final HUD approval so closing could occur.

However, EMC never received this approval. The foreclosure sale was postponed in

November, but when the closing did not occur by the deadline, the foreclosure sale went

forward. Additionally, if EMC had known that the proposed purchaser in the short sale

was married to the son of the borrower, it would have shut the file down.

       Subsequently, Henry M. A. and his family received an eviction letter.

Procedural History

       Defendant was charged by information with multiple offenses. In counts 1 and 2,

she was charged with elder financial abuse respecting Filiberto and Faustino G. (§ 368,

subd. (d)); counts 3, 11, 15, 16, 18, 21, 23, 26, and 28 charged her with grand theft

respecting Works Savings Bank, Wachovia Mortgage Corporation, Agripindo A., Henry

A., and Edelmira B., (§ 487, subd. (a)); count 4 alleged she recorded a forged document

(§ 115.5, subd. (a)); counts 5, 6, 7, 8, 9, 10, 12, and 13 charged defendant with money

laundering (§ 186.10, subd. (a)); counts 19 and 20 alleged identity theft of Patricia O.




                                             14
(§ 530.5, subd. (a)); and counts 22, 24, 25, and 27 charged residential burglary.3 (§ 459.)

       The information also included quantity enhancements as to counts 1 and 2

(§ 12022.6, subd. (a)(2)), and counts 5, 7, and 9 (§ 186.10, subd. (c)(1)(a)), and the

burglary counts included an allegation that another person, not an accomplice, was

present at the time the burglaries were committed. (§ 667.5, subd. (c)(21).)

       Defendant was tried by a jury and convicted of all counts, save those dismissed by

the People. At sentencing, the court denied probation and selected count 22 as the

principal term. The court imposed the midterm of four years for count 22, and imposed

consecutive terms (one-third the midterm) for counts 1, 5, 7, 9, 15, 18, 24, 25 and 27,

along with one-third the term for any enhancements. For counts 3, 6, 8, 10, 11, 12, 13,

16, 19, and 20, the court imposed concurrent midterm sentences, and the court stayed

terms on counts 2, 21, 23, 26 and 28, pursuant to section 654.

       Defendant timely appealed.

                                          DISCUSSION

       1. The Instruction Defining the Elements of Identity Theft (§ 530.5,

           Subdivision (a)) Is Proper.

       Defendant argues her convictions for identity theft in counts 19 and 20 must be

reversed because the trial court failed to define “unlawful purpose,” as part of the mental

       3  The information also included count 14, charging that defendant received or
possessed stolen property respecting the home equity line of credit of Filiberto G. (§ 496,
subd. (a)); and count 17, in which it was alleged defendant fraudulently induced Henry A.
to sign a contract, in violation of Civil Code section 2945.4, subdivision (g). However,
these counts were dismissed on motion by the People at the close of its case in chief.


                                             15
element of section 530.5, subdivision (a). We disagree.

       It is settled that in criminal cases, even in the absence of a request, the trial court

must instruct on the general principles of law relevant to the issues raised by the

evidence. (People v. Breverman (1998) 19 Cal.4th 142, 154.) The general principles of

law governing the case are those principles closely and openly connected with the facts

before the court, and which are necessary for the jury‟s understanding of the case.

(People v. St. Martin (1970) 1 Cal.3d 524, 531.) The language of a statute defining a

crime is generally an appropriate and desirable basis for an instruction, and is ordinarily

sufficient when the defendant fails to request amplification. (People v. Solis (2001) 90

Cal.App.4th 1002, 1014.)

       The elements of section 530.5 include: (1) that the person willfully obtain

personal identifying information belonging to someone else; (2) that the person use that

information for any unlawful purpose; and (3) that the person who uses the personal

identifying information do so without the consent of the person whose personal

identifying information is being used. (People v. Barba (2012) 211 Cal.App. 4th 214,

223, citing In re Rolando S. (2011) 197 Cal.App.4th 936, 940, and People v. Tillotson

(2007) 157 Cal.App.4th 517, 533.)

       CALCRIM No. 2040, the CALCRIM instruction that pertains to this offense, sets

forth the elements of the offense in section 530.5, subdivision (a), as follows:

       “The defendant is charged [in Count _____] with the unauthorized use of someone

else's personal identifying information in violation of Penal Code section 530.5[,

subdivision] (a).

                                              16
       “To prove that the defendant is guilty of this crime, the People must prove that:

       “1. The defendant willfully obtained someone else‟s personal identifying

information;

       “2. The defendant willfully used that information for an unlawful purpose;

       “AND

       “3. The defendant used the information without the consent of the person whose

identifying information she was using.”

       As can be seen from the above, “unlawful purpose” is not the “mental element” of

the statute. The term is only used in the statute to describe the defendant‟s “use” of

information “willfully obtained.” The requisite mental state for the crime was defined in

CALCRIM No. 252, with which the court properly instructed the jury.

       CALCRIM No. 2040 correctly instructs the jury on the elements of the crime.

Defendant‟s claim is not that the instruction omits any element of the crime, but, rather,

that the instruction fails to clarify the term “unlawful purpose” as it is used in the statute.

Generally, when a party complains that an instruction is too general, lacks clarity, or is

incomplete, he must request the additional or qualifying instruction in order to have the

error reviewed. (People v. Welch (1999) 20 Cal.4th 701, 757, citing Weeks v. Baker &

McKenzie (1998) 63 Cal.App.4th 1128, 1162.)

       When a word or phrase is commonly understood by those familiar with the

English language and is not used in a technical sense peculiar to the law, the court is not

required to give an instruction as to its meaning in the absence of a request. (People v.

Estrada (1995) 11 Cal.4th 568, 574, quoting People v. Rowland (1992) 4 Cal.4th 238,

                                              17
270-271.) Further, a trial court has no sua sponte duty to revise or improve upon an

accurate statement of law without a request from counsel. (People v. Lee (2011) 51

Cal.4th 620, 638, citing People v. Kelly (1992) 1 Cal.4th 495, 535.) Failure to request

clarification of an otherwise correct instruction forfeits the claim of error for purposes of

appeal. (People v. Rundle (2008) 43 Cal.4th 76, 151, disapproved on a different point in

People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22; People v. Samaniego (2009) 172

Cal.App.4th 1148, 1163.)

       We may review the claim of error despite the failure to preserve such an issue for

appeal of instructional error; to the extent a defendant‟s substantial rights were affected.

(§ 1259; see People v. Rundle, supra, 43 Cal.4th at p. 151, disapproved on another point

in People v. Doolin, supra, 45 Cal.4th at p. 421, fn. 22.) In determining the correctness

of jury instructions, we consider the instructions as a whole. (People v. Carrasco (2006)

137 Cal.App.4th 1050, 1061.) An instruction can only be found to be ambiguous or

misleading if, in the context of the entire charge, there is a reasonable likelihood that the

jury misconstrued or misapplied its words. (People v. Campos (2007) 156 Cal.App.4th

1228, 1237, citing People v. Frye (1998) 18 Cal.4th 894, 957, disapproved on a different

point in People v. Doolin, supra, 45 Cal.4th at p. 421, fn. 22.)

       In order to violate section 530.5, subdivision (a), a defendant must both (1) obtain

personal identifying information, and (2) use that information for an unlawful purpose.

(People v. Tillotson, supra, 157 Cal.App.4th at p. 533.) Thus, it is the use of the

identifying information for an unlawful purpose that completes the crime and each

separate use constitutes a new crime. (People v. Mitchell (2008) 164 Cal.App.4th 442,

                                              18
455.) The statutory language of section 530.5, subdivision (a), has been held to be

sufficiently clear, not requiring an intent to defraud as a prerequisite for a conviction

under that portion of section 530.5. (People v. Hagedorn (2005) 127 Cal.App.4th 734,

748 [holding that the jury was properly instructed on the elements of the offense charged

using CALCRIM No. 2040].)

       In dicta, the reviewing court in People v. Hagedorn, supra, observed that, standing

alone, the phrase “„uses . . . for any unlawful purpose‟” might be considered

unconstitutionally vague under particular circumstances, because persons of common

intelligence might have to guess at its meaning and could differ as to its application.”

(People v. Hagedorn, supra, 127 Cal.App.4th at p. 746.) However, the court went on to

state that “the statute goes on to define „uses . . . for any unlawful purpose‟ as including

the obtaining, or attempted obtaining, of „credit, goods, services, or medical information

in the name of [an]other person without the consent of that person . . . .‟” The court did

not hold that term “unlawful purpose” was ambiguous, requiring special instructions, and

its holding does not support defendant‟s assertion that a trial court is required, sua sponte,

to define the term “unlawful purpose.” In our view, the term “unlawful purpose” is a

term commonly understood by those familiar with the English language and is not used in

a technical sense peculiar to the law.

       Here, In order to obtain additional money from Henry A., defendant had falsely

represented that the loan modification had been approved, and used the personal

identifying information of Patrica O. and Production Mortgage to induce Henry A. to

come up with additional cash. In recreating the letterhead of Production Mortgage,

                                              19
defendant used its identifying information from an outdated letter, as well as the name

and underwriter information of Patricia O. In creating the false approval letter, defendant

could not have been acting by mistake or unintentionally. In using the information to

defraud Henry A. out of additional funds which the lender denied requesting, in the name

of the other person without the consent of that person, her purpose can be nothing but

unlawful. (See People v. Hagedorn, supra, 127 Cal.App.4th at p. 747.)

       Because ignorance of the law is no excuse for a violation thereof (People v.

Hagedorn, supra, 127 Cal.App.4th at p. 748), defendant may be presumed to know that

using the identity of another, without consent to use it, to fraudulently induce a third

party to pay her money to which she was not otherwise entitled; no further explanation of

“unlawful purpose” was required.

       2. Consecutive Terms for the Burglaries in Counts 24 and 25 Were Proper

          Where There Were Separate Entries on Separate Occasions, and Separate

          Takings By False Pretenses.

       Defendant argues that consecutive sentences for the burglaries charged in counts

24, 25, and 27 violated the multiple punishment prohibition found in section 654, since

all were part of an indivisible course of conduct. We disagree.

       Section 654 bars multiple punishments for separate offenses arising out of a single

occurrence where all of the offenses were incident to one objective. (People v. McKinzie

(2012) 54 Cal.4th 1302, 1368, citing Neal v. State of California (1960) 55 Cal.2d 11, 19.)

A course of conduct divisible in time, although directed to one objective, may give rise to

multiple violations and punishment. (People v. Beamon (1973) 8 Cal.3d 625, 639, fn.

                                             20
11.) This is particularly true where the offenses are temporally separated in such a way

as to afford the defendant opportunity to reflect and to renew his or her intent before

committing the next one, thereby aggravating the violation of public security or policy

already undertaken. (People v. Kurtenbach (2012) 204 Cal.App.4th 1264, 1289, citing

People v. Gaio (2000) 81 Cal.App.4th 919, 935.)

       In the present case, the burglaries reflect three separate entries into the home of

Edelmira B., with the felonious intent of defrauding Edelmira of separate sums of money.

Although there may have been one overarching criminal scheme, they were committed

on different days. (See, e.g., People v. Andra (2007) 156 Cal.App.4th 638, 640-642

[identity theft committed to facilitate a vehicle theft and to obtain money by false

pretenses did not implicate section 654, because the identity theft occurred prior to the

other crimes]; People v. Kwok (1998) 63 Cal.App.4th 1236, 1256 [burglary to facilitate

commission of crimes nine days later not subject to § 654]; People v. Williams (1988)

201 Cal.App.3d 439, 442 [burglary to obtain jewels to facilitate solicitation of murder

months later not subject to section 654 although part of overarching scheme].)

       In our view, the defendant had the opportunity to reflect and renew her criminal

intent prior to the commission of the second and third burglaries. As separate crimes

committed on separate occasions, the court had the discretion to impose separate

sentences.

       3. Section 654 Requires a Consecutive Term on Count 7, But Requires a

             Stay of Count 9.

       Defendant argues that the cashier‟s check for $80,000, which is the subject of

                                             21
counts 7 and 9, were part of an indivisible course of conduct derived from the original

single wire transfer to Carlos Colunga in the amount of $86,744.56. As such, she argues

that the consecutive terms for both counts were barred by section 654 and that both terms

should have been stayed. We disagree.

       As discussed in the previous section, section 654, subdivision (a), bars multiple

punishment not only for a single criminal act but for a single indivisible course of

conduct in which the defendant had only one criminal intent or objective. (People v.

Moseley (2008) 164 Cal.App.4th 1598, 1603, citing People v. Bauer (1969) 1 Cal.3d 368,

376.) If all of the crimes were merely incidental to, or were the means of accomplishing

or facilitating one objective, a defendant may be punished only once. (People v. Conners

(2008) 168 Cal.App.4th 443, 458.)

       However, as we also pointed out, a course of conduct divisible in time, although

directed to one objective, may give rise to multiple violations and punishment. (People v.

Beamon, supra, 8 Cal.3d at p. 639, fn. 11; see also People v. Kwok, supra, 63

Cal.App.4th at pp. 1253-1254.) If the offenses were committed on different occasions,

they may be punished separately. (Kwok, at p. 1253.) Thus, where the offenses are

temporally separated, affording the defendant an opportunity to reflect and to renew her

intent before committing the next offense, multiple punishment is permitted. (People v.

Gaio, supra, 81 Cal.App.4th at p. 935.)

       Here, count 5 relates to the wire transfer from the escrow account to the bank

account of Carlos Colunga in the amount of $86,744.56. Count 7 refers to the cashier‟s

check in the amount of $80,000 withdrawn from the account of Carlos Colunga, and

                                             22
count 9 relates to the deposit of those funds into the defendant‟s account. Because the

defendant had the opportunity to reflect and renew her intent between the deposit of the

wire transfer into Colunga‟s account and the act of obtaining the cashier‟s check in the

amount of $80,000 payable to herself, the court had discretion to sentence the defendant

separately for the cashier‟s check.

       Defendant relies on the holding of People v. Conners, supra, 168 Cal.App.4th 443,

as support for her position that both counts 7 and 9 should be stayed. However, in

Conners, the defendant was charged with a single count of money laundering and a single

count of receiving stolen property relating to the receipt and cashing of several stolen

checks. The issue in that case was whether the defendant could be separately punished

for receiving stolen property based on the same act that was the subject of the money

laundering. The court concluded that the evidence showed he harbored a single intent: to

receive the stolen funds. (People v. Conners, supra, 168 Cal.App.4th at p. 458.) The

Conners case is distinguishable from the present case where the act alleged in count 5

(the wire transfer of funds into the account of Carlos Colunga) is a separate act occurring

on a date different from the cashier‟s check payable to the defendant‟s order.

       However, both counts 7 and 9 relate to the same cashier‟s check, made payable to

the order of the defendant. As such, counts 7 and 9 were part of the same indivisible

course of conduct, and the sentence for one of two counts should have been stayed

pursuant to section 654. We therefore modify the sentence to stay the term for count 9,

as well as the enhancement thereto.



                                             23
       4. Concurrent Terms for Counts 19 and 20, Identity Theft, Did Not Violate

          Section 654.

       Defendant claims that the concurrent sentences imposed for counts 19 and 20 are

barred by section 654. We disagree.

       We have previously discussed the principles embodied in section 654. We also

acknowledge that section 654 is violated as much by concurrent sentences as by

consecutive terms. (People v. Deloza (1998) 18 Cal.4th 585, 594-595.) An exception to

the applicability of section 654 is made where a crime of violence is committed against

more than one victim. (People v. Williams (1992) 9 Cal.App.4th 1465, 1473, citing Neal

v. State of California, supra, 55 Cal.2d at pp. 20-21.) However, where the offenses

arising out of the same transaction are not crimes of violence but involve crimes against

property interests of several persons, only a single punishment is permissible. (Williams,

at p. 1473, citing People v. Bauer, supra, 1 Cal.3d at p. 378.) The crux of the issue is

whether identity theft is a crime involving “property interests.”

       Section 530.5 penalizes the acts of obtaining personal identifying information of

another person and using that information to obtain or attempt to obtain credit, goods or

services in the name of the other person without their consent. (People v. Valenzuela

(2012) 205 Cal.App.4th 800, 806.) Identity theft involving possession of personal

identifying information relating to different victims may be separately charged and result

in separate convictions. (Id. at p. 808.)

       Actual injury or loss is not an element of the offense. (People v. Johnson (2012)

209 Cal.App.4th 800, 818.) Section 530.5, subdivision (a), is committed each time an

                                             24
offender uses personal identifying information for any unlawful purpose. (People v.

Mitchell, supra, 164 Cal.App.4th at p. 457.) Section 530.5 addresses disruptions caused

in victims' lives when their personal identifying information is used, even if those victims

may not have been financially harmed as a result of a defendant‟s conduct. (People v.

Barba (2012) 211 Cal.App.4th 214, 226, citing People v. Valenzuela, supra, 205

Cal.App.4th at p. 808.)

       We have not found and neither party has pointed us to any case in which the

identities of two victims were appropriated in a single document. Nevertheless, there

were two victims of the identity theft. Each identity was appropriated for a different but

related purpose: the use of the letterhead of Production Mortgage was used to induce

Agripindo A. to believe his application had been officially approved by his lender, which,

in turn, induced him to trust defendant‟s representations requiring the payment of funds.

The use of Patricia O.‟s identity as the purported underwriter and signator of the letter

furthered this purpose. The two violations were part of an indivisible course of conduct

but impacted each victim in a unique and individual way.

       Ordinarily, where a crime involves property interests, the fact that separate

violations were part of an indivisible course of conduct would preclude multiple

punishment. (People v. Williams, supra, 9 Cal.App.4th at p. 1473.) However, identity

theft does not implicate property interests and the consequences to the respective victims

were significant and unique to each. No published cases have addressed the applicability

of section 654 to multiple identity thefts.



                                              25
       We conclude that separate punishment for the misappropriation of the identifying

information of multiple victims is permissible. Each victim suffered a violation of

integrity, reputation and reliability. To apply section 654 would ignore the extent of the

unique injury to each victim‟s reputation, resulting in a windfall to a defendant. Here, the

use of both identities was critical to the defendant‟s goal. The use of the Production

Mortgage letterhead alone may or may not have successfully persuaded Agripindo A. to

part with more money at the defendant‟s request. Thus, it was necessary for defendant to

co-opt the identity of an underwriter to seal the deal. In such circumstances, where

defendant does not challenge the factual basis for the court‟s imposition of concurrent

sentences, and where each victim suffered unique injury, we can find no error.

       5. Defendant is Entitled to Three Additional Days of Presentence Custodial

          Credit.

       Defendant asserts her presentence custody credits were incorrectly calculated.

The People agree that defendant is entitled to three additional days of presentence credit.

We agree. The clerk of the superior court will be directed to amend the sentencing

minutes and the abstract of judgment to reflect that she earned 804 days credit for time

actually spent in presentence custody, and 120 days of conduct credit, for total

presentence custody credit in the amount of 924 days.

       6. Errors in the Minutes and Abstract of Judgment Should Be Corrected.

       Defendant asserts the clerk incorrectly recorded his sentence in the minutes and on

the abstract of judgment. Specifically, she notes that in the oral pronouncement of

judgment, the court imposed consecutive one-third middle terms for counts 5 and 7, but

                                            26
that the minute order and abstract reflect full consecutive sentences of two years on each

count. Additionally, she notes that although the court imposed consecutive one-third

middle terms for counts 25 and 27, the minutes and abstract of judgment reflect

concurrent terms for those counts. The People agree that these clerical errors should be

corrected. We agree that the clerk‟s minutes of the sentence and the abstract of judgment

do not conform to the oral sentence.

       The abstract of judgment constitutes the commitment and is the order sending the

defendant to prison, and the process and authority for carrying the judgment and sentence

into effect; no other warrant or authority is necessary to justify or require its execution.

(§ 1213; People v. Mitchell (2001) 26 Cal.4th 181, 185, citing In re Black (1967) 66

Cal.2d 881, 890.) The “abstract is a contemporaneous, statutorily sanctioned, officially

prepared clerical record of the conviction and sentence.” (People v. Delgado (2008) 43

Cal.4th 1059, 1070 [emphasis by court].) “When prepared by the court clerk, at or near

the time of judgment, as part of his or her official duty, it is cloaked with a presumption

of regularity and reliability.” (Ibid., citing Evid. Code, §§ 660, 664, 1280.) It should go

without saying that accuracy is essential in a document that prescribes the execution of

sentence to the Department of Corrections and Rehabilitation (CDCR) and to which a

criminal investigation and identification number is assigned for interagency use. (§ 1213,

subd. (a).)

       For those persons committed to state prison, the CDCR relies on the information

contained in the abstract to determine the defendant‟s release date, as well as to

determine where the defendant should be housed, based on a classification score

                                              27
determined in reliance on the information about the conviction contained in the abstract.

(See 15 Cal. Code of Regs. §§ 3075 [initial intake], 3077 [criteria for County Assessment

Program], 3078.3 [criteria for Alternative Custody Program Exclusion], 3269 [criteria

considered for inmate housing assignments], 3375 [classification process], 3375.1

[inmate placement based on classification score].) Erroneous information on the abstract

of judgment can result in errors in the defendant‟s classification score. With thousands of

inmates received by CDCR for processing and classification, misplaced information on

an abstract of judgment can result in errors or the unnecessary consumption of time on

the part of CDCR.

       This court has the authority to correct clerical errors at any time. (People v.

Mitchell, supra, 26 Cal.4th at pp. 186-187.) The clerk is directed to amend the minutes

of the sentencing and the abstract of judgment to reflect the following: (a) consecutive

terms of eight months each on counts 5 and 7, respectively; (b) consecutive terms of one

year eight months each on counts 25 and 27, respectively.

                                      DISPOSITON

       The sentence is modified to stay the term of eight months for count 9, along with

the four-month term imposed for the enhancement to count 9. In addition, we direct the

clerk of the superior court to amend the sentencing minutes and the abstract of judgment

to conform to the oral pronouncement of judgment as set forth in section 6 of

       this opinion, and include the modification to count 9, and to forward a copy of the

amended abstract to the CDCR. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                             28
                       RAMIREZ
                                 P. J.

We concur:


RICHLI
             J.


MILLER
             J.




                  29